Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In claim 1 line 6, after “presence” insert “of an”.
	In claim 6 line 5, delete “excess” and insert in its place “an excess of”.
In claim 7 line 1, delete “claim 1” and insert in its place “claim 6”. 
In claim 8 line 1, delete “claim 1” and insert in its place “claim 6”. 

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Nava et al (US 20060079624 A1) disclose a composition comprising an aromatic ethylene moiety in combination with other ethylenically unsaturated moieties [abstract, 0018] including urethane acrylates [0072] as well as polyisocyanate based thickening agents [0111]. However, there is no excess of hydroxyalkyl acrylates in when preparing the urethane acrylates. The preparation of urethane acrylates with a stoichiometric excess of acrylate is known, for example in Peeler et al (US 20060051593 A1) [0029]. However, the excess hydroxyalkyl acrylate is meant to be a reactive diluent, so one would hardly add a reactive polyisocyanate to act as a thickener and in the process destroy the function of the reactive diluent through reactive with the hydroxyl groups. Furthermore, polyisocyanate based thickening agents are known, but are reacted most often with amines to create urea group containing compounds without a substantial amount of isocyanate groups, Schwalm et al (US 20120214894 A1), so these types of references do not disclose the claimed NCO/OH molar ratio. Furthermore, Applicant has shown that the claimed isocyanate based thickening agents unexpectedly outperform the same isocyanates used in a different ratio [Table 4 of specification] as well as typical thickening agents [Table 5] that are also disclosed in Nava as equivalent to the isocyanate based thickening agent [0110]. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766